DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	After a comprehensive search of the claimed invention, the examiner has removed the restriction requirement set forth previously.  All claims are being examined at this time. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 13-15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Reunamaki et al. (WO 2019/129346).
Regarding claim 1, Reunamaki teaches a device comprising:
A storage storing a hash based message authentication code algorithm (Authentication test value can be HMAC by using MD5 or SHA-1 (i.e., algorithm) - see page 18 lines 5-18.
A controller configured to:
Generate a random number (Nonce can be generated as pseudorandom number) - see page 18 line 2.
Perform hashing on the generated random number with a shared key using the hash based message authentication code algorithm to obtain a hash value (Advertiser device generates a first packet including a first hash value which depends on the first random number and an identifier such as a shared secret key.  Hash can be HMAC) - see page 25 lines 1-9, and page 18 lines 5-19.
Use the obtained hash value to generate an advertising signal - see figure 3A and page 25 lines 1-9.
Reunamaki does not explicitly teach that the hash value/ADV signal is encrypted.
However, encrypting data signals was notoriously well known in the art at the time the invention was filed, for the purpose of maintaining the security of the data.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Reunamaki by encrypting the hash value/ADV signal in order to protect the security of the hash value.

Regarding claim 9, Reunamaki teaches a terminal, comprising:
A communicator configured to communicate with a device (radio 116 of figure 1a)
A storage configured to store a hash based message authentication code algorithm (Authentication test value can be HMAC by using MD5 or SHA-1 (i.e., algorithm) - see page 18 lines 5-18.
A controller configured to, in response to receiving an ADV signal (Receive advertising packet (138 of figure 1a).
Accept the received ADV signal to obtain a random number and a first hash value (Adv packet contains hash and random number) - see figure 3a and page 25 lines 1-9.
Perform hashing on the obtained random number with a shared key using the hashed based message authentication code algorithm to obtain a second hash value (see figure 3b and page 25 lines 17-23).
Permit a digital key function to be executed based on the first hash value and the second hash value (see page 26 lines 2-15).
Reunamaki does not explicitly teach that the hash value/ADV signal is encrypted (and therefore that the terminal would need to decrypt the received ADV signal).
However, encrypting data signals was notoriously well known in the art at the time the invention was filed, for the purpose of maintaining the security of the data.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Reunamaki by encrypting the hash value/ADV signal in order to protect the security of the hash value.

Regarding claim 13, Reunamaki teaches that the controller is configured to determine whether the first hash value is identical to the second hash value, and, when the first hash value is identical to the second hash value, determine that the device having transmitted the ADV signal is a previously registered device, and when the first hash value is different from the second hash value, determine that the device having transmitted the ADV signal is not a previously registered device (Authenticated if hashes match (i.e., registered)) - see page 26 lines 23-32.

Regarding claim 14, Reunamaki teaches transmitting a communication connection signal to the device when the first hash value is identical to the second hash value - see page 26 lines 23-32 and page 14 lines 7-8.

Regarding claims 15 and 21, Reunamaki teaches that the HMAC algorithm stored in storage is identical to a HMAC algorithm stored in the device (both use the same hash algorithm to generate the hash, such as SHA-1) - see page 18 lines 5-19.

  Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Reunamaki et al. (WO 2019/129346) in view of Klinkner et al. (US 2021/0409951).
The teachings of Reunamaki are relied upon for the reasons set forth above.
Regarding claim 2, Reunamaki further teaches periodically generating the random number - see claim 9.  Reunamaki also teaches that generating the ADV signal comprises generating the random number, generating the ADV signal, and transmitting the ADV signal, as discussed above.
However, Reunamaki does not teach periodically transmitting the ADV signal.
 Klinkner teaches a method wherein an identifier is hashed and included in an advertising packet that is transmitted periodically.  The hash keys can be rotated such that a new hash key can be used every 15 minutes - see [0094].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Reunamaki by periodically transmitting the advertising signal with an updated key/random number, in order to maintain security and privacy, based upon the beneficial teachings provided by Klinker.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Reunamaki et al. (WO 2019/129346) in view of Crocker et al. (US 2020/0079322), and further in view of Klinkner et al. (US 2021/0409951).
Regarding claim 16, Reunamaki teaches a method of controlling a device performing communication with a terminal, the method comprising:
Generating, by a controller, a random number for attempting a communication connection with the terminal (Nonce can be generated as pseudorandom number) - see page 18 line 2.
Performing, by the controller, hashing on the generated random number with a shared key using a hash based message authentication code algorithm to obtain a hash value (Advertiser device generates a first packet including a first hash value which depends on the first random number and an identifier such as a shared secret key.  Hash can be HMAC) - see page 25 lines 1-9, and page 18 lines 5-19.
Using, by the controller, the obtained hash value to generate an ADV signal - see figure 3A and page 25 lines 1-9.
Transmitting, by the controller, the generated ADV signal - see figure 2a.
Performing, by the controller, communication with the terminal in response to receiving a communication connection signal from the terminal (Connection authorization via Bluetooth) - see page 14 lines 7-8.
Reunamaki does not explicitly teach that the hash value/ADV signal is encrypted.
However, encrypting data signals was notoriously well known in the art at the time the invention was filed, for the purpose of maintaining the security of the data.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Reunamaki by encrypting the hash value/ADV signal in order to protect the security of the hash value.
Reunamaki does not teach operating, by the controller, at least one load based on information transmitted from the terminal.  
Crocker teaches a method wherein once a virtual vehicle key is successfully authenticated (i.e., information transmitted from terminal), the BCM 26 then permits the execution of one or more vehicle functions, such as unlocking the vehicle doors or starting the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Reunamaki by operating at least one load based on information transmitted from the terminal (such as authentication information), in order to securely authorize load execution, based upon the beneficial teachings provided by Crocker.  These modifications would result in increased security and increased customer use (i.e., apply authentication technique to vehicles, for example).
Reunamaki further teaches periodically generating the random number - see claim 9.  Reunamaki also teaches that generating the ADV signal comprises generating the random number, generating the ADV signal, and transmitting the ADV signal, as discussed above.
However, Reunamaki and Crocker do not teach periodically transmitting the ADV signal.
 Klinkner teaches a method wherein an identifier is hashed and included in an advertising packet that is transmitted periodically.  The hash keys can be rotated such that a new hash key can be used every 15 minutes - see [0094].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Reunamaki and Crocker by periodically transmitting the advertising signal with an updated key/random number, in order to maintain security and privacy, based upon the beneficial teachings provided by Klinker.  

Claims 3-5, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Reunamaki et al. (WO 2019/129346) in view of Lake et al. (US 2017/0371322).
The teachings of Reunamaki are relied upon for the reasons set forth above.
Regarding claims 3-5, 10, and 12, Reunamaki does not teach that the controller is configured to encrypt the obtained hash using a previously stored encryption key (or permit that information to be stored) which includes information regarding a UUID number field of a data field in a communication packet, or that the shared key includes information regarding a major field and a minor field of a data field in a communication packet.
Lake teaches that the combination of UUID, major field, and minor field may be useful as a composite key identifying an individual beacon coupled to a specific item.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Reunamaki by encrypting the hash using a previously stored UUID as a key or including a major field and a minor field in the key, in order to identify a device coupled to a specific item, based upon the beneficial teachings provided by Lake.  

Regarding claim 11, the combination of Reunamaki and Lake suggests decrypting the received ADV signal using the information regarding the UUID as an encryption key - see decryption steps and UUID as key above.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Reunamaki et al. (WO 2019/129346), in view of Crocker et al. (US 2020/0079322), and further in view of Klinkner et al. (US 2021/0409951), and further in view of Lake et al. (US 2017/0371322).
The teachings of Reunamaki, Crocker, and Klinkner are relied upon for the reasons set forth above.
Regarding claims 17 and 18, Reunamaki, Crocker, and Klinkner do not teach that the controller is configured to encrypt the obtained hash using a previously stored encryption key (or permit that information to be stored) which includes information regarding a UUID number field of a data field in a communication packet, or that the shared key includes information regarding a major field and a minor field of a data field in a communication packet.
Lake teaches that the combination of UUID, major field, and minor field may be useful as a composite key identifying an individual beacon coupled to a specific item.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Reunamaki, Crocker, and Klinkner by encrypting the hash .  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Reunamaki et al. (WO 2019/129346) in view of Crocker et al. (US 2020/0079322).
The teachings of Reunamaki are relied upon for the reasons set forth above.
Regarding claim 7, Reunamaki does not teach in response to receiving information from the terminal for which registration is completed while in connection with the terminal by the communication, to operate at least one load based on the received information.
Crocker teaches a method wherein once a virtual vehicle key is successfully authenticated (i.e., information transmitted from terminal/registered), the BCM 26 then permits the execution of one or more vehicle functions, such as unlocking the vehicle doors or starting the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Reunamaki by in response to receiving information from terminal from which registration is completed, operating at least one load based on received information (such as authentication information), in order to securely authorize load execution, based upon the beneficial teachings provided by Crocker.  These modifications would result in increased security and increased customer use (i.e., apply authentication technique to vehicles, for example).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Reunamaki et al. (WO 2019/129346) in view of Crocker et al. (US 2020/0079322), and further in view of Klinkner et al. (US 2021/0409951), and further in view of Duchastel (US 2022/0006800).
The teachings of Reunamaki, Crocker, and Klinkner are relied upon for the reasons set forth above.
Regarding claim 20, Reunamaki, Crocker, and Klinkner do not teach encrypting the obtained hash value in AES 128 encryption scheme having a length of 128 bits.
Duchastel teaches that AES 128 bit encryption is highly secure and strong encryption - see [0040].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Reunamaki, Crocker, and Klinkner by using AES 128 bit encryption, in order to have highly secure encryption, based upon the beneficial teachings provided by Duchastel.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Reunamaki et al. (WO 2019/129346) in view of Duchastel (US 2022/0006800).
The teachings of Reunamaki are relied upon for the reasons set forth above.
Regarding claim 8, Reunamaki does not teach encrypting the obtained hash value in AES 128 encryption scheme having a length of 128 bits.
Duchastel teaches that AES 128 bit encryption is highly secure and strong encryption - see [0040].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Reunamaki by using AES 128 bit encryption, in order to have highly secure encryption, based upon the beneficial teachings provided by Duchastel.  

Allowable Subject Matter
Claims 6 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA C LEWIS whose telephone number is (571)270-7724. The examiner can normally be reached Monday - Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LISA C LEWIS/Primary Examiner, Art Unit 2495